           Case 1:15-cv-01462-DAD-GSA Document 91 Filed 06/04/20 Page 1 of 5



1

2

3

4

5

6

7

8                                UNITED STATES DISTRICT COURT
9                               EASTERN DISTRICT OF CALIFORNIA
10

11   DEVONTE HARRIS,                            1:15-cv-01462-DAD-GSA-PC
12                Plaintiff,                    ORDER DENYING PLAINTIFF’S MOTION
                                                TO COMPEL
13         vs.                                  (ECF No. 86.)
14   HUMBERTO GERMAN, et al.,
15                Defendants.
16

17

18

19   I.     BACKGROUND
20          Devonte Harris (“Plaintiff”) is a state prisoner proceeding pro se and in forma pauperis
21   with this civil rights action pursuant to 42 U.S.C. § 1983. This case now proceeds with the First
22   Amended Complaint filed by Plaintiff on March 14, 2016, against defendants Correctional
23   Officer (C/O) Humberto German, C/O Philip Holguin, and C/O R. Burnitzki (collectively,
24   “Defendants”), for use of excessive force in violation of the Eighth Amendment; and against
25   defendant C/O Philip Holguin for retaliation in violation of the First Amendment. (ECF No. 8.)
26          On April 25, 2019, after Defendants’ motion for summary judgment was denied, the court
27   issued a new scheduling order reopening discovery and setting new deadlines for the parties. (ECF
28   No. 65.) The new deadline for completion of discovery, including the filing of motions to compel,

                                                    1
           Case 1:15-cv-01462-DAD-GSA Document 91 Filed 06/04/20 Page 2 of 5



1    was August 30, 2019. The new deadline for filing dispositive motions was set at October 30, 2019.
2    (Id.) On October 15, 2019, the court extended the discovery deadline to December 18, 2019, for the
3    limited purpose of Plaintiff arranging and conducting depositions, and also extended the deadline for
4    filing dispositive motions to February 18, 2020. (ECF No. 80.) On January 30, 2020, the court
5    granted Plaintiff a 60-day extension time to file a motion to compel and conduct depositions. (ECF
6    No. 85.) The deadlines are now expired.
7           On September 24, 2019, the court granted Plaintiff’s prior motion to compel (ECF No.
8    58) and ordered Defendants to provide Plaintiff with “a copy of the Confidential Appeal
9    Supplement to 602 log no. COR-11-01080 dated May 22, 2011” no later than October 25, 2019.
10   (ECF No. 77 at 15:12-13).
11          On January 30, 2020, Plaintiff filed the present motion to compel. (ECF No. 86.) On
12   February 5, 2020, Defendants filed an opposition. (ECF No. 88.) On February 28, 2020, Plaintiff
13   filed a reply to the opposition. (ECF No. 90.) Plaintiff’s motion to compel (ECF No. 86) is now
14   before the court. Local Rule 230(l).
15   II.    MOTION TO COMPEL
16          Legal Standards -- Federal Rules of Civil Procedure 26(b), 37(a)
17          Under Rule 26(b), “[U]nless otherwise limited by court order, the scope of discovery is
18   as follows: Parties may obtain discovery regarding any nonprivileged matter that is relevant to
19   any party’s claim or defense and proportional to the needs of the case, considering the importance
20   of the issues at stake in the action, the amount in controversy, the parties’ relative access to
21   relevant information, the parties’ resources, the importance of the discovery in resolving the
22   issues, and whether the burden or expense of the proposed discovery outweighs its likely benefit.
23   Information within this scope of discovery need not be admissible in evidence to be
24   discoverable.” Fed. R. Civ. P. 26(b)(1).
25          Under Rule 37 of the Federal Rules of Civil Procedure, “[a] party seeking discovery may
26   move for an order compelling an answer, designation, production, or inspection.” Fed. R. Civ.
27   P. 37(a)(3)(B). The court may order a party to provide further responses to an “evasive or
28   incomplete disclosure, answer, or response.” Fed. R. Civ. P. 37(a)(4). “District courts have

                                                      2
            Case 1:15-cv-01462-DAD-GSA Document 91 Filed 06/04/20 Page 3 of 5



1    ‘broad discretion to manage discovery and to control the course of litigation under Federal Rule
2    of Civil Procedure 16.’” Hunt v. County of Orange, 672 F.3d 606, 616 (9th Cir. 2012) (quoting
3    Avila v. Willits Envtl. Remediation Trust, 633 F.3d 828, 833 (9th Cir. 2011)). Generally, if the
4    responding party objects to a discovery request, the party moving to compel bears the burden of
5    demonstrating why the objections are not justified. E.g., Grabek v. Dickinson, No. CIV S–10–
6    2892 GGH P, 2012 WL 113799, at *1 (E.D. Cal. Jan. 13, 2012); Ellis v. Cambra, No. 1:02–cv–
7    05646–AWI–SMS (PC), 2008 WL 860523, at *4 (E.D. Cal. Mar. 27, 2008). This requires the
8    moving party to inform the court which discovery requests are the subject of the motion to
9    compel, and, for each disputed response, why the information sought is relevant and why the
10   responding party’s objections are not meritorious. Grabek, 2012 WL 113799, at *1; Womack v.
11   Virga, No. CIV S–11–1030 MCE EFB P., 2011 WL 6703958, at *3 (E.D. Cal. Dec. 21, 2011).
12   III.   PLAINTIFF’S MOTION TO COMPEL (ECF No. 86.)
13          Plaintiff seeks an order compelling Defendants to produce further documents in response
14   to the court’s order issued on September 24, 2019 (“Order”). Plaintiff claims that defendant
15   Holguin failed to abide by the Order and made disingenuous responses.
16          On October 22, 2019, Defendants provided Plaintiff with a copy of the Confidential
17   Appeal Supplement to 602 log no. COR-11-01080 dated May 22, 2011 (“Confidential Appeal
18   Supplement”). (ECF No. 86 at 3 ¶ 7, Exh. D.) Plaintiff argues that the Order made it clear that
19   Defendants were required to also disclose the Internal Affairs Investigatory Report. Plaintiff also
20   argues that Defendants are withholding four other documents: (1) CDCR 3013-2 - Inmate
21   Interview for Allegation Worksheet, (2) CDCR 3014 – Report of Findings – Inmate Interview,
22   (3) CDCR 3034 IERC Allegation Review, and (4) CDCR 3036 – Review of OERC Critique and
23   Qualitative Evaluation. (ECF No. 86 at 3-4 ¶ 10.)      Plaintiff asserts that these four documents
24   are “specifically referenced in O.P. 439” (CDCR’s 2018 Operational Procedure No. 439), and
25   “[i]t is clear that these documents are responsive to my document request and disclosable under
26   the Court’s Order.” (ECF No. 86 at 3-4 ¶¶ 11- 12, Exh. C.) Plaintiff explains that the only reason
27   he did not request the documents with specificity previously is “because of defendants’
28   misleading representation that only the Confidential Appeal Inquiry was responsive.” (ECF No.

                                                     3
             Case 1:15-cv-01462-DAD-GSA Document 91 Filed 06/04/20 Page 4 of 5



1    86 at 4 ¶ 13.) Plaintiff requests the court to compel Defendants to provide him with the following
2    additional documents related to Plaintiff’s allegation of excessive force on February 24, 2011, in
3    response to the court’s Order:
4            1.     Internal Affairs Investigatory Report;
5            2.     CDCR 3013-2 - Inmate Interview for Allegation Worksheet;
6            3.     CDCR 3014 – Report of Findings – Inmate Interview;
7            4.     CDCR 3034 IERC Allegation Review, and
8            5.     CDCR 3036 – Review of OERC Critique and Qualitative Evaluation.
9            In opposition, Defendants argue that they complied with the court’s “explicit” order and
10   did not violate that order by not producing other documents that are not the subject of the order.
11   (ECF No. 88 at 1:26-27.) (Emphasis in original.) Defendants argue that none of the additional
12   documents requested by Plaintiff were identified anywhere in any previous request for
13   production, and Defendants did not locate any documents matching Plaintiff’s description after
14   a thorough search. Defendants deny that any other documents responsive to Plaintiff’s discovery
15   request were created based on a policy from 2018, seven years after the incident at issue in this
16   case.
17           Plaintiff replies that Defendants claimed that the Confidential Appeal Supplement was
18   the only document responsive to Plaintiff’s request, but it was abundantly clear that the court’s
19   order included the Internal Affairs investigative report, which Defendants did not produce.
20   IV.     DISCUSSION
21           A review of Defendants’ response to the court’s September 24, 2019 order shows that
22   Defendants fully complied with the Order. The Order specifically required Defendants to provide
23   Plaintiff with a copy of the “Confidential Appeal Supplement to 602 log no. COR-11-01080
24   dated May 22, 2011,” no later than October 25, 2019. (ECF No. 15 at 15.:12-14.) Plaintiff has
25   acknowledged that on October 22, 2019 Defendants provided him with a copy of the specified
26   Confidential Appeal Supplement. (ECF No. 86 at 3 ¶ 7, Exh. D.)
27           Plaintiff claims that he would have asked for other documents in his motion to compel if
28   he knew about them. This argument is unpersuasive. The only Request at issue in the motion to

                                                     4
            Case 1:15-cv-01462-DAD-GSA Document 91 Filed 06/04/20 Page 5 of 5



1    compel is Plaintiff’s Request for Production, set one, no. 1, and Plaintiff cannot add additional
2    document requests at this late stage of the proceedings.
3            Plaintiff argues that Defendants should have realized that he needed additional documents
4    that he did not specifically request, however Defendants are not required to speculate about
5    which documents Plaintiff needs or wants. They are only required to respond to the court’s order
6    as written, which is what they did.
7    V.      CONCLUSION
8            Based on the foregoing, IT IS HEREBY ORDERED that Plaintiff’s motion to compel
9    filed on January 30, 2020, is DENIED.
10
     IT IS SO ORDERED.
11

12        Dated:   June 4, 2020                           /s/ Gary S. Austin
                                                     UNITED STATES MAGISTRATE JUDGE
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                                     5
